SUMMARY ORDER
UPON DUE CONSIDERATION of this petition for review of a decision of the Board of Immigration Appeals (“BIA”), it is hereby ORDERED, ADJUDGED, AND DECREED that the petition for review be GRANTED, the BIA’s order VACATED, and the case REMANDED to the BIA for further proceedings consistent with this order.
Belal Ahmed Chaudhary petitions for review of the BIA’s February 2004 decision denying his motion to reopen. We presume the parties’ familiarity with the underlying facts, the procedural history, and the scope of the issues presented on appeal.
The BIA denied the motion to reopen because it exceeded the one-motion limit Chaudhary was allowed under 8 C.F.R. § 1003.2(c)(2). The BIA also held that the submitted evidence did not establish changed circumstances under 8 C.F.R. *155§ 1003.2(c)(3)(iii) because the documents were unauthenticated. It was error to deny Chaudhary’s petition for review based solely on his failure to file authenticated documents without an explanation of why it would be reasonable that he could obtain authenticated documents. See Cao He Lin v. United States Dep’t of Justice, 428 F.3d 391, 404 (2d Cir. Nov.4, 2005).
For the foregoing reasons, the petition for review is GRANTED, the BIA’s order is VACATED, and the case is REMANDED to the BIA for further proceedings consistent with this decision. Having completed our review, the stay of removal that the Court previously granted in this matter is VACATED.